Exhibit 10.4

 

Cigna Corporation

Cigna Long-Term Incentive Plan:  Strategic Performance Share Grant Agreement

 

Cigna Corporation (“Cigna”) has granted you the number of strategic performance
shares set forth below in this Strategic Performance Share Grant Agreement
(“Strategic Performance Share Grant” or “Grant”) under the Cigna Long-Term
Incentive Plan (“Plan”).  The date of your Strategic Performance Share Grant
(“Grant Date”) is also indicated below. The award is subject to the provisions
of the Plan and the Terms and Conditions below.

 

You should carefully read all the terms and conditions of this Strategic
Performance Share Grant and be sure you understand what they say and what your
responsibilities and obligations are before you click on the ACCEPT button to
acknowledge and agree to this Grant.

 

If you are not willing to agree to all of the Grant terms and conditions, do not
accept the Grant and do not click the ACCEPT button for the Strategic
Performance Share Grant Acknowledgment and Agreement.  If you do not accept the
Grant, you will not receive the benefits of the Grant.

 

If you do click on the ACCEPT button, you are accepting and agreeing to all of
the terms and conditions of this Strategic Performance Share Grant, which
include, among other things, restrictive covenants such as non-competition,
customer and employee non-solicitation and non-disclosure provisions and 
litigation cooperation and intellectual property assignment and assistance
provisions.

 

Participant:

Grant Type:

Plan Name:  Cigna Long-Term Incentive Plan

 

Grant Date:

Total Granted:

Grant Price:

 

Vesting Schedule

Shares Granted

Approximate
Vest Date

100% of Shares Granted

 

 

Please Note: The date shown in the Vesting Schedule chart above is not your
actual vesting date.  It is an approximation of the expected vesting date and is
provided due to systems requirements. In accordance with the Terms and
Conditions of your Strategic Performance Share Grant, the actual vesting date
will be determined by the People Resources Committee of the Board of Directors.

 

You should also read the Plan Document and Key Contacts and Reference Materials
document (attached to the Plan) and indicate that you have done so and agree to
the terms by checking the appropriate box in the online grant acceptance
process.  The Key Contacts and Reference Materials document contains information
on how to get important award information (such as the Plan Prospectus, Tax
Considerations and Cigna’s Securities Transactions and Insider Trading Policy)
and whom to contact if you have questions.

 

1

--------------------------------------------------------------------------------


 

Please be aware that the Cigna Securities Transactions and Insider Trading
Policy places restrictions on your transactions in Cigna securities and requires
certain Cigna employees to obtain advance permission from the Corporate
Secretary before executing transactions in Cigna securities.

 

If you have questions about your award, please contact Cigna Shareholder
Services by email at shareholderservices@cigna.com or by phone at 215.761.3516.

 

Important Notice:  Strategic Performance Share Grant Acknowledgment and
Agreement

 

By clicking on the ACCEPT button, I:

1.     Acknowledge and represent to Cigna that I have:

a.     received the Strategic Performance Grant;

b.    read and understand its terms and conditions, which include, among other
things, restrictive covenants such as non-competition, customer and employee
non-solicitation and non-disclosure provisions and litigation cooperation and
intellectual property assignment and assistance provisions; and

c.     received answers to any questions I had about the Grant and its terms and
conditions, including the restrictive covenants.

 

2.     Understand and agree that:

a.     Delaware law governs the interpretation and construction of the Grant;
and

b.     any controversy or proceeding arising out of or relating to the
restrictive covenants in the Grant will be brought exclusively before a federal
or state court in the State of Delaware where venue is appropriate and that has
subject matter jurisdiction (collectively, “Delaware Courts”).

 

3.     Consent to Delaware Courts exercising personal jurisdiction over me in
any dispute about the restrictive covenants.

 

Scroll down for the TERMS AND CONDITIONS of the Strategic Performance Share
Grant.

 

2

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF YOUR [YEAR] GRANT

OF STRATEGIC PERFORMANCE SHARES

 

These Terms and Conditions are an important part of your grant of Strategic
Performance Shares from Cigna Corporation (Cigna).  The terms of your Strategic
Performance Share grant are in: (a) the electronic Strategic Performance Share
Grant Agreement above, (b) these Terms and Conditions (including Schedule I),
and (c) the Cigna Long-Term Incentive Plan (Plan).

 

Certain words in this document with first letters capitalized are defined in the
Strategic Performance Share Grant Agreement above, these Terms and Conditions or
Article 2 of the Plan.  This grant is void if you are not an employee of Cigna
or a Subsidiary (a Cigna company) on the Grant Date.

 

1.             Strategic Performance Shares; Performance Period

 

Each Strategic Performance Share (Performance Share) represents a conditional
right to receive one share of Cigna Common Stock (Share), subject to the
performance, vesting and payment provisions described below. The Performance
Period applicable to your award is January 1, [  ] to December 31, [  ] (the
Performance Period).

 

2.             Restrictions

 

Performance Shares are subject to certain Restrictions from the Grant Date until
the Payment Date described in paragraph 4.  The Restrictions are:

 

(a)           You cannot sell or transfer the Performance Shares to anyone;

 

(b)           Unless an exception applies (described in paragraph 4), you will
forfeit (lose your right to) your unvested Performance Shares and all related
rights immediately upon your Termination of Employment; and

 

(c)           Of the Performance Shares awarded to you (Shares Awarded), the
number of Performance Shares, if any, that you earn and for which you may
receive payment (Shares Earned) is subject to the performance criteria described
in Schedule I.

 

Article 10 of the Plan describes these Restrictions in more detail.  In addition
to these Restrictions, you must also comply with all the terms and conditions of
this grant, including those contained in this document.

 

3.             Performance Shares Earned

 

(a)           Schedule I specifies the performance criteria applicable to your
Shares Awarded. Except as provided in paragraph 4, after the end of the
Performance Period, the Committee shall determine whether and to what extent
these performance criteria have been achieved for purposes of determining the
Vesting Percentage applicable to your Performance Shares (Shares Earned
Percentage).

 

(b)           Any Shares Awarded that are not Shares Earned after giving effect
to the Committee’s determinations under this paragraph 3 shall terminate and
become null and void immediately following such determinations.

 

4.             Eligibility for Payment

 

(a)           Except as described in paragraph 4(b) and subject to paragraph
4(c) and paragraph 3, the Restrictions on the Performance Shares will end (your
Performance Shares will vest) on the Payment Date described in paragraph 5, but
only if you remain continuously employed by a Cigna company until the Payment
Date and comply with all the terms and conditions of this grant, including those
contained in this document.

 

3

--------------------------------------------------------------------------------


 

(b)           Notwithstanding paragraph 4(a) and subject to paragraph 4(c) and
paragraph 3, if your Termination of Employment is before the Payment Date:

 

(1)           Your Performance Shares will vest upon your Termination of
Employment if it is Upon a Change of Control (of Cigna Corporation). If your
Performance Shares vest under this paragraph 4(b)(1), the Shares Earned
Percentage shall be the greatest of:

 

(a) 100%;

 

(b) The Shares Earned Percentage for the Performance period that ended
immediately before your Termination upon a Change of Control; or

 

(c) The average of the Shares Earned Percentages established by the Committee
for the last two Performance Periods that ended before your Termination upon a
Change of Control.

 

(2)           Your Performance Shares will vest upon your Termination of
Employment if it is due to your death. If your Performance Shares vest under
this paragraph 4(b)(2), the Shares Earned Percentage shall be 100%.

 

(3)           Your Performance Shares will vest upon your Termination of
Employment if it is due to your Disability.

 

(4)           Your Performance Shares may vest upon your Termination of
Employment if it is due to your Early Retirement or Retirement and if the
Committee or its designee (including Cigna’s Senior Human Resources Officer)
approves the early vesting before your Termination of Employment.  If you want
to be considered for early vesting when you retire, you must ask your manager or
human resources representative far enough in advance of your retirement so there
is time to process your request.

 

(c)           You must comply in all respects with the terms and conditions of
this grant, including those contained in these Terms and Conditions.

 

5.             Payment

 

(a)           Except as provided in paragraph 5(b), below, your vested Shares
Earned under this grant will be paid in the year following the close of the
Performance Period on the date within such year specified by the Committee
(Payment Date).

 

(b)           Any Performance Shares that vest on account of your death will be
paid during the 90 day period immediately following your death to your estate.

 

(c)           For each Share Earned that vests, Cigna will make payment by
issuing one Share as of the Payment Date.  Until the Shares are issued to you,
you will not be a Cigna shareholder, not have the right to vote the Shares, and
not receive actual dividends.

 

6.             Taxes

 

Section 16.7 of the Plan shall apply to any tax withholding that may be required
by law for Performance Shares or Shares.  Upon the vesting or payment of any
Performance Share, Cigna reserves the right to withhold enough newly-issued
Shares to cover all or part of any applicable tax withholding.

 

4

--------------------------------------------------------------------------------


 

7.             Book-Entry Shares; Sale of Shares

 

(a)           Upon payment of the Shares as described in paragraph 5, Cigna (or
a custodian appointed by Cigna) will hold your Shares in book-entry form in a
Stock Account.  That is, a record of your Share ownership will be kept
electronically, and you will not risk losing any Share certificates. A
certificate for vested Shares will be issued to you only if you ask for one, but
not if you have engaged in a Violation (described in paragraph 8(c)).

 

(b)           You may generally sell or transfer the Shares at any time, but
your right to sell the Shares may be limited by Cigna.  This right is subject to
the terms of Cigna’s Securities Transactions and Insider Trading Policy, and
Cigna reserves the right, for any reason at any time, to suspend or delay action
on any request you make to sell the Shares.

 

8.             Conditions of Grant

 

(a)           By accepting the grant, you are agreeing:

 

(1)           to the Inventions provision in paragraph 8(b);

 

(2)           to notify Cigna if you accept an offer to perform services for any
individual or entity while you are subject to the non-competition restriction in
paragraph 8(c)(2) below.  Such notice shall be provided by email to Cigna
Shareholder Services (shareholderservices@Cigna.com) within 10 days of your
acceptance of the offer and shall identify the individual or entity and your
anticipated start date;

 

(3)           to disclose the terms of the Promises (including, without
limitation, your obligations related to non-solicitation and non-competition
below) and the consequences of a Violation to any individual or entity for whom
you perform services during the 12 month period immediately following your
Termination of Employment; and

 

(4)           not to engage in any Violation described in paragraph 8(c)

 

You understand and agree that the conditions of grant set forth in this
paragraph 8(a) are a material part of the inducement for Cigna’s granting you
the Performance Shares and essential pre-conditions to your eligibility to
exercise any rights associated with the grant and retain any benefit from the
vesting of the Performance Shares and issuance of the Shares.

 

(b)           Inventions

 

(1)           You hereby assign and promise to assign to Cigna companies or
their designee, all your right, title, and interest in and to any and all
current and future Inventions.  You acknowledge that all original works of
authorship which you make (whether alone or jointly with others) within the
scope of your Cigna company employment and which are protectable by copyright
are “works made for hire,” as defined in the United States Copyright Act.

 

(2)           You agree to (i) maintain and make available adequate current
records, including electronic records, notes, sketches and drawings, of all
Inventions you make, and (ii) disclose such Inventions in writing upon request.
These records will remain the property of Cigna companies.

 

(3)           If in the course of your Cigna company employment, you incorporate
a Prior Invention into any Cigna company work product, you grant Cigna companies
a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use
the Prior Invention as part of or in connection with the work product. Within 45
days after the date of this grant, you agree to notify Cigna Shareholder
Services

 

5

--------------------------------------------------------------------------------


 

(shareholderservices@Cigna.com) of any Prior Inventions that you are not
assigning under this paragraph 8(b).

 

(4)           “Inventions” means any and all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets,
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you have or
will solely or jointly conceive, develop, reduce to practice, or fix during your
Cigna company employment.

 

(5)           “Prior Inventions” means all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you
conceived, developed, reduced to practice or fixed before your Cigna company
employment and which belong to you.

 

(c)           Violation

 

You will engage in a “Violation” if, directly or indirectly, you engage in any
willful misconduct as described in paragraph 8(c)(1) below or you break any of
the “Promises” in paragraphs 8(c)(2) through (7) below:

 

(1)           Willful Misconduct:

 

(A)          You have a Termination of Employment initiated by a Cigna company
because you engaged in conduct that constitutes a gross violation of Cigna’s
Code of Ethics and Principles of Conduct or other employment policies.

 

(B)          You do anything else while an employee of any Cigna company that is
not discovered by the company until after your Termination of Employment and
that would, if you had still been employed at the time of the discovery, be
reason for your Termination of Employment for willful misconduct, as described
above.

 

(2)           Promise Not To Compete against Cigna Companies:

 

(A)          If you are in Career Band 6 or higher on your Termination of
Employment date:

 

You Promise not to become employed by, work as a consultant or independent
contractor for, or in any way render services or assistance to any Cigna
Competitor (defined in paragraph 8(c)(2)(C) below) at any time during the period
that starts on the Grant Date and ends 12 months after your Termination of
Employment.

 

You acknowledge and agree that:

 

(i)            Cigna’s business competes on a global basis;

 

(ii)           Cigna’s sales and marketing plans are for continued expansion
throughout the United States of America and globally;

 

(iii)         You have had access to and received Confidential Information
(described in paragraph 8(c)(5)(B) below); and

 

6

--------------------------------------------------------------------------------


 

(iv)         The time restrictions and global nature of this non-competition
restriction are reasonable and necessary to protect Cigna’s business and
Confidential Information.

 

(B)          If you are in Career Band 5 or below on your Termination of
Employment date:

 

You Promise not to become employed by, work as a consultant or independent
contractor for, or in any way render services or assistance to any Cigna
Competitor (defined in paragraph 8(c)(2)(C) below) at any time during the period
that starts on the Grant Date and ends 12 months after your Termination of
Employment, if that work is similar to, and within the same geographic area as,
the work you performed, or for which you had responsibility, at any Cigna
company at any time during the six-month period that ends on your Termination of
Employment date.

 

For example:

 

(i)            If you are a sales employee and your sales territory at any time
during your last six months of Cigna company employment is Pennsylvania, New
Jersey, and New York, this paragraph 8(c)(2)(B) would apply to you only if you
work in a sales position for a Cigna Competitor and only to the extent your new
sales territory is Pennsylvania, New Jersey, and/or New York;

 

(ii)           If you are an underwriter with nationwide responsibilities at any
time during your last six months of Cigna company employment, and you seek a job
with a Cigna Competitor as an underwriter, the restrictions in paragraph
8(c)(2)(B) would be nationwide in scope; or

 

(iii)          If you work in a particular division or segment of Cigna, you
would not be permitted to work in a similar division or segment for a Cigna
Competitor where the work you are expected to perform for the competitor is
similar to the work you performed for any Cigna company.

 

You acknowledge and agree that you have had access to and received Confidential
Information (described in paragraph 8(c)(5)(B) below) and the above time and
geographic restrictions are reasonable and necessary to protect Cigna’s business
and Confidential Information.

 

(C)          “Cigna Competitor” means any business that competes directly or
indirectly with any Cigna company’s product or service.

 

(D)         The Promise in paragraph 8(c)(2) not to compete against Cigna
companies after  Termination of Employment will not apply and Cigna will not
enforce it with respect to Cigna company employment in California.

 

(3)           Promise Not To Solicit or Hire Cigna Company Employees:

 

(A)          You Promise that, at any time during your Cigna company employment
and the period that ends 12 months after your Termination of Employment, you
will not:

 

7

--------------------------------------------------------------------------------


 

(i)            Solicit any employee of any Cigna company to terminate his/her
employment with, or otherwise cease his/her relationship, contractual or
otherwise, with that Cigna company; or

 

(ii)           Hire any Cigna company employee.

 

(B)          This paragraph 8(c)(3) will not apply to applications for
employment submitted voluntarily by any Cigna employee, in response to a general
advertisement or otherwise, so long as neither you, nor anyone acting on your
behalf or in response to information provided by you, otherwise Solicits the
employees to leave Cigna.

 

(C)          To “Solicit” means to entice, encourage, persuade, or solicit, or
to attempt to entice, encourage, persuade or solicit.

 

(4)           Promise Not To Solicit Cigna Company Customers:

 

(A)          You Promise that, at any time during your Cigna company employment
and the period that ends 12 months after your Termination of Employment, you
will not:

 

(i)            Solicit any Cigna company customer to end an existing
relationship, contractual or otherwise, with that Cigna company;

 

(ii)           Solicit any Cigna company customer to reduce the volume of their
business dealings with Cigna; or

 

(iii)          Solicit any potential Cigna company customer to enter into any
business arrangements with you or any business which you may become employed by,
or affiliated in any way with, after leaving any Cigna company, if such business
arrangements would compete in any way with any business that Cigna company has
conducted, or has been planning to conduct, during the 12-month period ending on
the date of the Violation.

 

(B)          The Promise in paragraph 8(c)(4)(A) above applies only to a
customer or potential customer with whom you had any Material Contact while
employed by any Cigna company.  “Material Contact” means you:

 

(i)            Had business dealings with the customer on behalf of any Cigna
company within the three-year period ending on the date of the Solicitation;

 

(ii)           Were responsible for supervising or coordinating the dealings
between any Cigna company and the customer or potential customer any time during
the three-year period ending on the date of the Solicitation; or

 

(iii)         Obtained, at any time, trade secrets or confidential information
about a customer or potential customer with whom you had contact as a result of
your employment by any Cigna company.

 

(C)          “Solicit” is defined in paragraph 8(c)(3)(C).

 

(D)         The Promise in paragraph 8(c)(4) not to solicit Cigna company
customers after  Termination of Employment will not apply and Cigna will not
enforce it with respect to Cigna company employment in California unless the
activity involves the use of Confidential Information.

 

8

--------------------------------------------------------------------------------


 

(5)           Promise Not To Disclose Cigna Companies’ Confidential Information:

 

(A)          You Promise not to disclose any Confidential Information to any
third-party at any time, whether during or after your employment, without the
prior written consent of Cigna (except to the extent required by an order of a
court having competent jurisdiction or a properly issued subpoena) unless that
Confidential Information was previously disclosed publicly by Cigna or has
become public knowledge (other than by your disclosure). Nothing in this
Confidentiality provision prohibits you or your counsel from initiating
communications directly with, or responding to any inquiry from, or providing
testimony before any self-regulatory organization or any state or federal
regulatory authority.  In the event that you are required to disclose
Confidential Information pursuant to a subpoena or other law or regulation, you
shall notify Cigna promptly upon learning that you have been subpoenaed or are
otherwise required or compelled to divulge Confidential Information.

 

(B)          The foregoing notwithstanding and in accordance with 18 USC
Section 1833(b), you shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of any Confidential
Information that is a trade secret that is made: (i) confidentially to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.  If you file a
lawsuit for retaliation by Cigna for reporting a suspected violation of law, you
may disclose such trade secret to your attorney and use the trade secret
information in related court proceedings, provided that you file any document
containing the trade secret information under seal and do not disclose the trade
secret, except pursuant to court order.

 

(C)         “Confidential Information” means any Cigna company trade secrets,
confidential information, or proprietary materials, including but not limited to
customer lists, financial records, marketing plans and sales plans.

 

(6)           Promise to Cooperate With Cigna in Investigations or Litigation:

 

(A)          You Promise that, at any time after your Termination of Employment,
you will cooperate with Cigna in (i) all investigations of any kind,
(ii) helping to prepare and review documents and meeting with Cigna attorneys,
and (iii) providing truthful testimony as a witness or a declarant during
discovery and/or trial in connection with any present or future court,
administrative, agency, or arbitration proceeding involving any Cigna company
and with respect to which you have relevant information.

 

(B)          Cigna agrees that it will reimburse you, upon production of
appropriate receipts and in accordance with Cigna’s then existing Business
Travel Reimbursement Policy, the reasonable business expenses (including air
transportation, hotel, and similar expenses) incurred by you in connection with
such assistance.  You must present to Cigna for reimbursement all receipts for
those expenses within 45 days after you incur the expenses.

 

(7)           Promise to Assist with Patent and Copyright Registrations:

 

(A)          You Promise that, during your Cigna company employment and after
your Termination of Employment, you will assist Cigna companies, should they

 

9

--------------------------------------------------------------------------------


 

request and at Cigna’s expense, to secure their rights (including any
copyrights, patents, trademarks or other intellectual property rights) in or
relating to the Inventions in any and all countries, including by:

 

(i)            disclosing to Cigna Companies all pertinent information and data;
and

 

(ii)           executing all applications, assignments or other instruments
necessary to apply for and obtain these rights and assign them to Cigna
companies.

 

(d)           (1)           If you were an Executive Officer at any time during
the 24-month period before the date of the Violation, the People Resources
Committee will determine whether you engaged in a Violation and will have the
sole discretion to waive your obligation to make all or any part of the Payment
(described in paragraph 9) and to impose conditions on any waiver.

 

(2)           Otherwise, Cigna’s Senior Human Resources Officer, or his or her
designee, will determine whether you engaged in a Violation and will have the
sole discretion to waive your obligation to make all or any part of the Payment
and to impose conditions on any waiver.

 

(3)           Determinations of the People Resources Committee, Cigna’s Senior
Human Resources Officer, or his or her designee, will be final and binding on
all parties.

 

9.             Consequences of a Violation: Payment to Cigna

 

Important: This paragraph 9 is not Cigna’s only remedy for a Violation.  Cigna
may seek any additional legal or equitable remedy, including an injunction
described in paragraph 10, for a Violation.

 

(a)           If you engage in any Violation at any time:

 

(1)           You will immediately forfeit all unvested Performance Shares; and

 

(2)           No payment will be made for any Performance Shares that have
vested under paragraph 4(b) if the Violation occurs before the Payment Date.

 

(b)           You must immediately make the Payment described in paragraph
9(c) to Cigna in the manner described in paragraph 9(d) if:

 

(1)           You engage in a Violation described in paragraph 8(c)(2) (compete
against Cigna), 8(c)(3) (Solicit or hire Cigna employees) or 8(c)(4) (Solicit
Cigna customers), either while you are a Cigna company employee or within 12
months after your Termination of Employment; or

 

(2)          You engage in a Violation described in paragraph 8(c)(1) (willful
misconduct), 8(c)(5) (disclose Confidential Information), 8(c)(6) (fail to
cooperate) or 8(c)(7) (fail to assist) at any time.

 

(c)           “Payment” is the value you realize from any Performance Shares
that are paid under paragraph 5 during the 12-month period ending on the date of
the Violation.  The Payment will equal:

 

(1)           The number of Performance Shares that are paid during that
12-month period;

 

multiplied by

 

(2)           The Fair Market Value of the Shares issued on the Payment Date for
those Performance Shares;

 

10

--------------------------------------------------------------------------------


 

plus

 

(3)           The total amount of all actual dividends, if any, paid to you on
those Shares through the date of the Payment described in paragraph 9(d).

 

(d)           Cigna will recover the Payment from you by any means permitted by
applicable law, at the sole discretion of Cigna management, including but not
limited to any or all of the following methods:

 

(1)           If you have any Shares in a Stock Account or in any other account
in book-entry form when a Violation occurs, Cigna will take back from you the
whole number of Shares that has a total Fair Market Value as of the date of the
Violation up to, but not more than, the Payment amount.

 

(2)           Cigna will, to the extent permitted by applicable law, reduce:

 

(A)          The amount of any payments that any Cigna company owes you for any
reason (including without limit any payments owed to you under any nonqualified
retirement, deferred compensation or other plan or arrangement) by

 

(B)          The Payment amount.

 

This reduction will not occur until the date a future payment to you is due.

 

(3)           Cigna will send you a written notice and demand for all or part of
any Payment amount.  Within 30 days after you receive that notice and demand,
you must make the Payment to Cigna.

 

10.          Consequences of a Violation: Injunction

 

You agree that:

 

(a)           Cigna will be entitled to ask a court of competent jurisdiction to
issue an order (an injunction) that requires you to take action and/or that
prohibits you from taking action, as needed to ensure that you keep all of the
Promises described in paragraph 8(c)(2) through (7), and Cigna will not be
required to post a bond in order to seek or obtain the injunction;

 

(b)           Any breach or threatened breach of any of the Promises would cause
irreparable injury to Cigna, and monetary damages alone would not provide an
adequate remedy; and

 

(c)           The remedies described in paragraph 10(a) are in addition to any
other rights and remedies Cigna may have at law or in equity.

 

11.          Consequences of a Violation: Designation of Cigna as Agent and
Attorney-in-Fact for Inventions

 

You agree that:

 

(a)           If Cigna Companies are unable to obtain your signature on any
instruments needed to secure their rights in or relating to the Inventions
pursuant to paragraph 8(c)(7)(A); then

 

(b)           You hereby appoint Cigna companies and their duly authorized
officers as your agents and attorneys in fact to act for and on your behalf to
execute and file any documents and take other actions as may be necessary for
Cigna companies to secure those rights.

 

11

--------------------------------------------------------------------------------


 

12.          Agreeing to Assume Risks

 

Cigna, its stock plan administrator and its transfer agent will try to process
your stock transaction requests in a timely manner; however, Cigna makes no
promises or guarantees to you relating to the market price of the Shares or to
the time it may take to act on your request to sell the Shares or deliver stock
certificates.  By accepting this Strategic Performance Share grant:

 

(a)           You acknowledge that the action you request may not be completed
until several days (or in the case of delivery of stock certificates, several
weeks) after you submit it.

 

(b)           You agree to assume the risks, including the risk that the market
price of the Shares may change, related to delays described in paragraph 12(a):

 

(1)           Between the time you ask for any Shares to be sold and the time
your Shares are actually sold; and

 

(2)           Between the time you ask for stock certificates to be delivered to
you or your broker and the time the certificates are delivered.

 

13.          Applicable Law

 

You understand and agree that:

 

(a)           The terms and conditions of this Strategic Performance Share grant
(including any Violation and the consequences of any Violation) and all
determinations made under the Strategic Performance Share Grant Agreement, the
Plan, and these Terms and Conditions will be interpreted under the laws of the
State of Delaware, without regard to its conflict of laws rule;

 

(b)           Any action by you or Cigna seeking emergency, temporary or
permanent injunctive relief will be resolved exclusively in a federal or state
court in the State of Delaware where venue is appropriate and that has subject
matter jurisdiction over the dispute (collectively, “Delaware Courts”);

 

(c)           Delaware is a convenient forum for resolving any action by you or
Cigna seeking emergency, temporary or permanent injunctive relief; and

 

(d)           You and Cigna consent to the exercise of personal jurisdiction
over the parties by a Delaware Court in any action by you or Cigna seeking
emergency, temporary or permanent injunctive relief.

 

14.          Arbitration

 

You agree and understand that:

 

(a)           Except as provided in paragraph 13, any dispute over any of the
terms and conditions that apply to this Strategic Performance Share grant will
be resolved exclusively under the Cigna Employment Dispute Arbitration Policy
and its Rules and Procedures as may be in effect when the dispute arises;

 

(b)           You are waiving your right to have those disputes decided by a
judge or jury in a court of law, and instead you are agreeing to submit those
disputes exclusively to mandatory and binding final arbitration; and

 

(c)           While you or Cigna may seek emergency, temporary or permanent
injunctive relief from a court in accordance with applicable law, after the
court has issued a decision about that relief, you and Cigna will submit the
dispute to final and binding arbitration under the Cigna Employment Dispute
Arbitration Policy pursuant to this paragraph 14.

 

12

--------------------------------------------------------------------------------


 

15.          Miscellaneous

 

(a)           If a court of competent jurisdiction determines that any provision
of these Terms and Conditions is unenforceable as written, that provision will
be enforceable to the maximum extent permitted by law and will be reformed by
the court to make the provision enforceable in accordance with Cigna’s intent
and applicable law.

 

(b)           Cigna’s failure to enforce any provision of this Strategic
Performance Share grant will not be interpreted as a waiver of its right to
enforce that provision in the future.

 

16.          Acceptance

 

If you disagree with any of these Terms and Conditions, including those in
paragraphs 8, 9, 10 and 11 YOU MUST NOT ACCEPT THE STRATEGIC PERFORMANCE SHARE
GRANT.  If you sign the Strategic Performance Share grant, or acknowledge your
acceptance electronically or otherwise, you will be:

 

(a)           Agreeing to all the terms and conditions of the Strategic
Performance Share grant including the Inventions provision in paragraph 8(b) and
the Promises in paragraph 8(c);

 

(b)           Warranting and representing to Cigna that you are, and will
remain, in full compliance with those terms and conditions;

 

(c)           Authorizing Cigna to recover the Payment described in paragraph 9
and seek an injunction described in paragraph 10, if you engage in a Violation;
and

 

(d)           Appointing Cigna as your agent and attorney-in-fact to secure
rights with respect to Inventions if unable to obtain your signature as
described in paragraph 11.

 

[Year] SPS Grant Agreement including Terms and Conditions

 

13

--------------------------------------------------------------------------------